Case 7:20-cr-00184-VB Document 24 Filed 09/17/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wens - wees x
UNITED STATES OF AMERICA
-against- : 20 CR 184 (VB)
Andre Brown
Defendant.
eee —o= ee ene KX

ORDER ACCEPTING GUILTY PLEA
The Court has reviewed the transcript of the plea allocution in the above-entitled case, the
charging papers, and all other pertinent parts of the record. The Report and Recommendation of
the Honorable Judith C. McCarthy , United States Magistrate Judge, dated August 28, 2020, is
approved and accepted.
The Clerk of the Court is directed to enter the guilty plea.

Dated: White Plains, NY
September { ] 2020 O ORDERED:

WWW

Vincent L. Briccetti
United States District Judge

 

 
